 



SPECIALTY RENAL PRODUCTS, INC.

 

SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS SERIES A PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”) is made as
of September 5, 2018 by and among Specialty Renal Products, Inc., a Delaware
corporation (the “Company”), the investors listed on Exhibit A attached to this
Agreement (each a “Purchaser” and together the “Purchasers”).

 

WHEREAS, on the date hereof, the Company desires to sell to the Purchasers, and
the Purchasers desire to purchase from the Company, shares of Series A Preferred
Stock on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1. Purchase and Sale of Preferred Stock.

 

1.1 Sale and Issuance of Series A Preferred Stock.

 

(a) The Company shall adopt and file with the Secretary of State of the State of
Delaware on or before the Initial Closing (as defined below) the Amended and
Restated Certificate of Incorporation in the form of Exhibit B attached to this
Agreement (the “Restated Certificate”).

 

(b) Subject to the terms and conditions of this Agreement, each Purchaser agrees
to purchase at the Initial Closing and the Company agrees to sell and issue to
each Purchaser at the Initial Closing that number of shares of Series A
Preferred Stock, set forth opposite each Purchaser’s name on Exhibit A, at a
purchase price of $5.00 per share. The shares of Series A Preferred Stock issued
to the Purchasers pursuant to this Agreement (including any shares issued at the
Initial Closing and any Additional Shares, as defined below) shall collectively
be referred to in this Agreement as the “Shares.”

 

1.2 Closing; Delivery.

 

(a) The initial purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures, at 10:00 a.m., on the date of this
Agreement, or at such other time and place as the Company and the Purchasers
representing a majority of the Shares to be sold mutually agree upon, orally or
in writing (which time and place are designated as the “Initial Closing”). In
the event there is more than one closing, the term “Closing” shall apply to each
such closing unless otherwise specified.

 

(b) At each Closing, the Company shall deliver to each Purchaser a certificate
representing the Shares being purchased by such Purchaser at such Closing
against payment of the purchase price therefor by check payable to the Company,
by wire transfer to a bank account designated by the Company, by cancellation or
conversion of indebtedness of the Company to the Purchaser, or by any
combination of such methods.

 

1

 

 

1.3 Sale of Additional Shares of Preferred Stock.

 

(a) After the Initial Closing, the Company may sell, on the same terms and
conditions as those contained in this Agreement, up to that number of additional
shares (subject to appropriate adjustment in the event of any stock dividend,
stock split, combination or similar recapitalization affecting such shares) of
Series A Preferred Stock that is equal to 600,000 shares of Series A Preferred
Stock less the number of shares actually issued and sold by the Company at the
Initial Closing and any other Closing (the “Additional Shares”), to one or more
purchasers (the “Additional Purchasers”) reasonably acceptable to the Board of
Directors of the Company (the “Board”), including at least one of the Series A
Directors (as such term is defined in the Restated Certificate), and holders of
a majority of the then outstanding shares of Series A Preferred Stock (the
“Requisite Investors”); provided that, (i) such subsequent sale is consummated
prior to ninety (90) days after the Initial Closing, and (ii) each Additional
Purchaser shall become a party to the Transaction Agreements (as defined below),
by executing and delivering a counterpart signature page to each of the
Transaction Agreements. Exhibit A to this Agreement shall be updated to reflect
the number of Additional Shares purchased at each such Closing and the parties
purchasing such Additional Shares. In the event that the Company elects to offer
the Additional Shares, such Additional Shares shall be subject to the timing and
manner of Closings as set forth in this Section 1.3.

 

1.4 Use of Proceeds. The Company will use the proceeds from the sale of the
Shares to fund product development, market launch and for working capital for
subsequent operations and other general corporate purposes.

 

1.5 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

 

(a) “Affiliate” means, with respect to any specified Person, any other Person
who, directly or indirectly, controls, is controlled by, or is under common
control with such Person, including, without limitation, any general partner,
managing member, officer or director of such Person or any venture capital fund
now or hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
For purposes of this definition, the terms “controlling,” “controlled by,” or
“under common control with” shall mean the possession, directly or indirectly,
of (a) the power to direct or cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract, or
otherwise, or (b) the power to elect or appoint at least 50% of the directors,
managers, general partners, or persons exercising similar authority with respect
to such Person.

 

(b) “Business Day” means a weekday on which banks are open for general banking
business in New York, New York.

 

2

 



 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 



(d) “Company Covered Person” means, with respect to the Company as an “issuer”
for purposes of Rule 506 promulgated under the Securities Act, any Person listed
in the first paragraph of Rule 506(d)(1).

 

(e) “Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
tradenames, copyrights, trade secrets, domain names, mask works, information and
proprietary rights and processes, similar or other intellectual property rights,
subject matter of any of the foregoing, tangible embodiments of any of the
foregoing, licenses in, to and under any of the foregoing, and any and all such
cases that are owned or used by the Company in the conduct of the Company’s
business as now conducted and as presently proposed to be conducted.

 

(f) “Indemnification Agreements” means the agreements between the Company and
the directors and Purchaser Affiliates designated by any Purchaser entitled to
designate a member of the Board pursuant to the Voting Agreement, dated as of
the date of the Initial Closing, in the form of Exhibit D attached to this
Agreement.

 

(g) “Investors’ Rights Agreement” means the agreement among the Company and the
Purchasers dated as of the date of the Initial Closing, in the form of Exhibit E
attached to this Agreement.

 

(h) “Key Employee” means any executive-level employee of the Company.

 

(i) “Knowledge” including the phrase “to the Company’s knowledge” shall mean the
actual knowledge after reasonable investigation of Daron Evans and Andrew Astor.

 

(j) “Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects, or results of operations of the Company.

 

(k) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

 

(l) “Purchaser” means each Purchaser who is initially a party to this Agreement
and any Additional Purchaser who becomes a party to this Agreement at a
subsequent Closing under Subsection (b).

 

(m) “Right of First Refusal and Co-Sale Agreement” means the agreement among the
Company, the Purchasers, and certain other stockholders of the Company, dated as
of the date of the Initial Closing, in the form of Exhibit G attached to this
Agreement.

 

(n) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

3

 

 

(o) “Shares” means the shares of Series A Preferred Stock issued at the Initial
Closing and any Additional Shares issued at a subsequent Closing under
Subsection 1.2(b).

 

(p) “Transaction Agreements” means this Agreement, the Investors’ Rights
Agreement, the Voting Agreement, Right of First Refusal and Co-Sale Agreement
and the Indemnification Agreements.

 

(q) “Voting Agreement” means the agreement among the Company, the Purchasers and
certain other stockholders of the Company, dated as of the date of the Initial
Closing, in the form of Exhibit F attached to this Agreement.

 

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit C to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the Initial
Closing, except as otherwise indicated. The Disclosure Schedule shall be
arranged in sections corresponding to the numbered and lettered sections and
subsections contained in this Section 2, and the disclosures in any section or
subsection of the Disclosure Schedule shall qualify other sections and
subsections in this Section 2 only to the extent it is reasonably apparent from
a reading of the disclosure that such disclosure is applicable to such other
sections and subsections.

 

For purposes of these representations and warranties (other than those in
Subsections 2.2, 2.3, 2.4, 2.5, and 2.6), the term the “Company” shall include
any subsidiaries of the Company, unless otherwise noted herein.

 

2.1 Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as presently conducted and as presently
proposed to be conducted. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.

 

2.2 Capitalization.

 

(a) The authorized capital of the Company consists, immediately prior to the
Initial Closing (but after giving effect to the filing of the Restated
Certificate), of:

 

(i) 5,000,000 shares of common stock, $0.0001 par value per share (the “Common
Stock”), 1,000,000 shares of which are issued and outstanding immediately prior
to the Initial Closing. All of the outstanding shares of Common Stock have been
duly authorized, are fully paid and nonassessable and were issued in material
compliance with all applicable federal and state securities laws. The Company
holds no Common Stock in its treasury.

 

(ii) 600,000 shares of Preferred Stock, all of which have been designated Series
A Preferred Stock, none of which are issued and outstanding immediately prior to
the Initial Closing. The rights, privileges and preferences of the Preferred
Stock are as stated in the Restated Certificate and as provided by the Delaware
General Corporation Law. The Company holds no Preferred Stock in its treasury.

 

4

 

 

(b) Except for (A) the conversion privileges of the Shares to be issued under
this Agreement, and (B) the rights provided in Section 4 of the Investors’
Rights Agreement, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal or similar rights)
or agreements, orally or in writing, to purchase or acquire from the Company any
shares of Common Stock or Series A Preferred Stock, or any securities
convertible into or exchangeable for shares of Common Stock or Series A
Preferred Stock. The Company does not have any shares reserved for issuance
under any equity incentive or purchase plan. All outstanding shares of the
Company’s Common Stock will be subject to Sections 2 and 5 of the Right of First
Refusal and Co-Sale Agreement.

 

2.3 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

2.4 Authorization. All corporate action required to be taken by the Board and
stockholders in order to authorize the Company to enter into the Transaction
Agreements, and to issue the Shares at the Closing and the Common Stock issuable
upon conversion of the Shares, has been taken or will be taken prior to the
Closing. All action on the part of the officers of the Company necessary for the
execution and delivery of the Transaction Agreements, the performance of all
obligations of the Company under the Transaction Agreements to be performed as
of the Closing, and the issuance and delivery of the Shares has been taken or
will be taken prior to the Closing. The Transaction Agreements, when executed
and delivered by the Company, shall constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally, (ii) as limited by laws relating to the availability of
specific performance, injunctive relief, or other equitable remedies, or (iii)
to the extent the indemnification provisions contained in the Investors’ Rights
Agreement and the Indemnification Agreements may be limited by applicable
federal or state securities laws.

 

2.5 Valid Issuance of Shares.

 

(a) The Shares, when issued, sold and delivered in accordance with the terms and
for the consideration set forth in this Agreement, will be validly issued, fully
paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Transaction Agreements, applicable state and
federal securities laws and liens or encumbrances created by or imposed by a
Purchaser. Assuming the accuracy of the representations of the Purchasers in
Section 3 of this Agreement and subject to the filings described in Subsection
2.6 below, the Shares will be issued in compliance with all applicable federal
and state securities laws. The Common Stock issuable upon conversion of the
Shares has been duly reserved for issuance, and upon issuance in accordance with
the terms of the Restated Certificate, will be validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under the Transaction Agreements, applicable federal and state
securities laws and liens or encumbrances created by or imposed by a Purchaser.
Based in part upon the representations of the Purchasers in Section 3 of this
Agreement, and subject to Subsection 2.6 below, the Common Stock issuable upon
conversion of the Shares will be issued in compliance with all applicable
federal and state securities laws.

 

5

 

 

(b) No “bad actor” disqualifying event described in Rule 506(d)(1)(i)-(viii) of
the Securities Act (a “Disqualification Event”) is applicable to the Company or,
to the Company’s knowledge, any Company Covered Person, except for a
Disqualification Event as to which Rule 506(d)(2)(ii–iv) or (d)(3), is
applicable.

 

2.6 Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
(i) the filing of the Restated Certificate, which will have been filed as of the
Initial Closing, and (ii) filings pursuant to Regulation D of the Securities
Act, and applicable state securities laws, which have been made or will be made
in a timely manner.

 

2.7 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company’s knowledge,
currently threatened (i) against the Company or any officer, director or Key
Employee of the Company arising out of their employment or board relationship
with the Company; (ii) to the Company’s knowledge that questions the validity of
the Transaction Agreements or the right of the Company to enter into them, or to
consummate the transactions contemplated by the Transaction Agreements; or (iii)
that would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors or Key Employees is a party or is
named as subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality (in the case of
officers, directors or Key Employees, such as would affect the Company). There
is no action, suit, proceeding or investigation by the Company pending or which
the Company intends to initiate. The foregoing includes, without limitation,
actions, suits, proceedings or investigations pending or threatened in writing
(or any basis therefor known to the Company) involving the prior employment of
any of the Company’s employees, their services provided in connection with the
Company’s business, any information or techniques allegedly proprietary to any
of their former employers or their obligations under any agreements with prior
employers.

 

6

 

 

2.8 Intellectual Property. Section 2.8 of the Disclosure Schedule lists all
Company Intellectual Property material to the conduct of its business as now
conducted. The Company owns or possesses or believes it can acquire on
commercially reasonable terms sufficient legal rights to all Company
Intellectual Property without any known conflict with, or infringement of, the
rights of others. To the Company’s knowledge, no product or service marketed or
sold (or proposed to be marketed or sold) by the Company violates or will
violate any license or infringes or will infringe any intellectual property
rights of any other party. Other than with respect to commercially available
software products under standard end-user object code license agreements, there
are no outstanding options, licenses, agreements, claims, encumbrances or shared
ownership interests of any kind relating to the Company Intellectual Property,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, proprietary rights and
processes of any other Person. The Company has not received any communications
alleging that the Company has violated, or by conducting its business, would
violate any of the patents, trademarks, service marks, tradenames, copyrights,
trade secrets, mask works or other proprietary rights or processes of any other
Person. The Company has obtained and possesses valid licenses to use all of the
software programs present on the computers and other software-enabled electronic
devices that it owns or leases or that it has otherwise provided to its
employees for their use in connection with the Company’s business. To the
Company’s knowledge, it will not be necessary to use any inventions of any of
its employees or consultants (or Persons it currently intends to hire) made
prior to their employment by the Company. Each employee and consultant has
assigned to the Company all intellectual property rights he or she owns that are
related to the Company’s business as now conducted and as presently proposed to
be conducted. The Company has not embedded any open source, copyleft or
community source code in any of its products generally available or in
development, including but not limited to any libraries or code licensed under
any General Public License, Lesser General Public License or similar license
arrangement. For purposes of this Subsection 2.8, the Company shall be deemed to
have knowledge of a patent right if the Company has actual knowledge of the
patent right or would be found to be on notice of such patent right as
determined by reference to United States patent laws.

 

2.9 Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Restated Certificate or Bylaws, (ii) of any
instrument, judgment, order, writ or decree, (iii) under any note, indenture or
mortgage, or (iv) under any lease, agreement, contract or purchase order to
which it is a party or by which it is bound that is required to be listed on the
Disclosure Schedule, or (v) of any provision of federal or state statute, rule
or regulation applicable to the Company, the violation of which would have a
Material Adverse Effect. The execution, delivery and performance of the
Transaction Agreements and the consummation of the transactions contemplated by
the Transaction Agreements will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement; or (ii) an event which results in
the creation of any lien, charge or encumbrance upon any assets of the Company
or the suspension, revocation, forfeiture, or nonrenewal of any material permit
or license applicable to the Company.

 

2.10 Agreements; Actions.

 

(a) Except for the Transaction Agreements and other than as described on Section
2.10 of the Disclosure Schedule, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
or by which it is bound that involve (i) obligations (contingent or otherwise)
of, or payments to, the Company in excess of $25,000, (ii) the license of any
patent, copyright, trademark, trade secret or other proprietary right to or from
the Company, (iii) the grant of rights to manufacture, produce, assemble,
license, market, or sell its products to any other Person that limit the
Company’s exclusive right to develop, manufacture, assemble, distribute, market
or sell its products, or (iv) indemnification by the Company with respect to
infringements of proprietary rights.

 

7

 

 

(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed, (iii) incurred any
other liabilities individually in excess of $25,000 or in excess of $50,000 in
the aggregate that will be outstanding following the Initial Closing, (iii) made
any loans or advances to any Person, other than ordinary advances for travel
expenses, or (iv) sold, exchanged or otherwise disposed of any of its assets or
rights, other than the sale of its inventory in the ordinary course of business.
For the purposes of (a) and (b) of this Subsection 2.10, all indebtedness,
liabilities, agreements, understandings, instruments, contracts and proposed
transactions involving the same Person (including Persons the Company has reason
to believe are affiliated with each other) shall be aggregated for the purpose
of meeting the individual minimum dollar amounts of such subsection.

 

(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.

 

2.11 Certain Transactions.

 

(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board, (iii) the purchase of shares of the Company’s capital
stock and the issuance of options to purchase shares of the Company’s Common
Stock, in each instance, approved in the written minutes of the Board
(previously provided to the Purchasers or their counsel), and (iv) customary
employment agreements, offer letters and consulting agreements, there are no
agreements, understandings or proposed transactions between the Company and any
of its officers, directors, consultants or Key Employees, or any Affiliate
thereof.

 

(b) The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. None of the Company’s directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company or, to the
Company’s knowledge, have any (i) material commercial, industrial, banking,
consulting, legal, accounting, charitable or familial relationship with any of
the Company’s customers, suppliers, service providers, joint venture partners,
licensees and competitors, (ii) direct or indirect ownership interest in any
firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation which competes
with the Company except that directors, officers, employees or stockholders of
the Company may own stock in (but not exceeding two percent (2%) of the
outstanding capital stock of) publicly traded companies that may compete with
the Company; or (iii) financial interest in any contract with the Company.

 

8

 

 

2.12 Rights of Registration and Voting Rights. Except as provided in the
Investors’ Rights Agreement, the Company is not under any obligation to register
under the Securities Act any of its currently outstanding securities or any
securities issuable upon exercise or conversion of its currently outstanding
securities. To the Company’s knowledge, except as contemplated in the Voting
Agreement, no stockholder of the Company has entered into any agreements with
respect to the voting of capital shares of the Company.

 

2.13 Property. The property and assets that the Company owns are owned free and
clear of all mortgages, deeds of trust, liens, loans and encumbrances, except
for statutory liens for the payment of current taxes that are not yet delinquent
and encumbrances and liens that arise in the ordinary course of business and do
not materially impair the Company’s ownership or use of such property or assets.
With respect to the property and assets it leases, the Company is in compliance
with such leases and, to its knowledge, holds a valid leasehold interest free of
any liens, claims or encumbrances other than those of the lessors of such
property or assets. The Company does not own any real property.

 

2.14 Employee Matters.

 

(a) Since its inception through the date hereof, the Company has not had any
employees. Except as set forth at Section 2.14 of the Disclosure Schedule, the
Company does not currently engage any consultants or independent contractors.
Section 2.14 of the Disclosure Schedule sets forth a detailed description of all
compensation, including salary, bonus, severance obligations and deferred
compensation paid or payable for each officer, employee, consultant and
independent contractor of the Company and a list of all employment agreements,
offer letters and consulting agreements.

 

(b) The Company is not delinquent in payments to any of its consultants, or
independent contractors for any wages, salaries, commissions, bonuses, or other
direct compensation for any service performed for it to the date hereof or
amounts required to be reimbursed to such consultants or independent
contractors. The Company has complied in all material respects with all
applicable state and federal equal employment opportunity laws and with other
laws related to employment, including those related to wages, hours, worker
classification and collective bargaining. The Company has withheld and paid to
the appropriate governmental entity or is holding for payment not yet due to
such governmental entity all amounts required to be withheld from employees of
the Company and is not liable for any arrears of wages, taxes, penalties or
other sums for failure to comply with any of the foregoing.

 

(c) The Company has not made any representations regarding equity incentives to
any officer, employee, director or consultant that are inconsistent with the
share amounts and terms set forth in the minutes of meetings of the Board.

 

(d) The Company does not maintain, nor has it established, sponsored,
participated in or contributed to, an employee benefit plan, which is subject to
the Employee Retirement Security Act of 1974, as amended.

 

9

 

 

(e) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the knowledge of the Company, has sought to represent any of
the employees, representatives or agents of the Company. There is no strike or
other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.

 

(f) To the Company’s knowledge, none of the Key Employees or directors of the
Company has been (a) subject to voluntary or involuntary petition under the
federal bankruptcy laws or any state insolvency law or the appointment of a
receiver, fiscal agent or similar officer by a court for his business or
property; (b) convicted in a criminal proceeding or named as a subject of a
pending criminal proceeding (excluding traffic violations and other minor
offenses); (c) subject to any order, judgment or decree (not subsequently
reversed, suspended, or vacated) of any court of competent jurisdiction
permanently or temporarily enjoining him from engaging, or otherwise imposing
limits or conditions on his engagement in any securities, investment advisory,
banking, insurance, or other type of business or acting as an officer or
director of a public company; or (d) found by a court of competent jurisdiction
in a civil action or by the Securities and Exchange Commission or the Commodity
Futures Trading Commission to have violated any federal or state securities,
commodities, or unfair trade practices law, which such judgment or finding has
not been subsequently reversed, suspended, or vacated.

 

2.15 Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes due and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.

 

2.16 Insurance. The Company has in full force and effect insurance policies
concerning such casualties as would be reasonable and customary for companies
like the Company with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.

 

2.17 Permits. The Company has all franchises, permits, licenses and any similar
authority necessary for the conduct of its business, the lack of which could
reasonably be expected to have a Material Adverse Effect. The Company is not in
default in any material respect under any of such franchises, permits, licenses
or other similar authority.

 

2.18 Corporate Documents. The Restated Certificate and Bylaws of the Company are
in the form provided to the Purchasers. The copy of the minute books of the
Company provided to the Purchasers contains minutes of all meetings of directors
and stockholders and all actions by written consent without a meeting by the
directors and stockholders since the date of incorporation and accurately
reflects in all material respects all actions by the directors (and any
committee of directors) and stockholders with respect to all transactions
referred to in such minutes.

 

10

 

 

2.19 Real Property Holding Corporation. The Company is not now and has never
been a “United States real property holding corporation” as defined in the Code
and any applicable regulations promulgated thereunder. The Company has filed
with the Internal Revenue Service all statements, if any, with its United States
income tax returns which are required under such regulations.

 

2.20 Qualified Small Business Stock. As of and immediately following the
Closing: (i) the Company will be an eligible corporation as defined in Section
1202(e)(4) of the Code, (ii) the Company will not have made purchases of its own
stock described in Code Section 1202(c)(3)(B) during the one (1) year period
preceding the Initial Closing, except for purchases that are disregarded for
such purposes under Treasury Regulation Section 1.1202-2, and (iii) the
Company’s aggregate gross assets, as defined by Code Section 1202(d)(2), at no
time between its incorporation and through the Initial Closing have exceeded $50
million, taking into account the assets of any corporations required to be
aggregated with the Company in accordance with Code Section 1202(d)(3);
provided, however, that in no event shall the Company be liable to the
Purchasers or any other party for any damages arising from any subsequently
proven or identified error in the Company’s determination with respect to the
applicability or interpretation of Code Section 1202, unless such determination
shall have been given by the Company in a manner either grossly negligent or
fraudulent.

 

2.21 Data Privacy. In connection with its collection, storage, transfer
(including, without limitation, any transfer across national borders) and/or use
of any personally identifiable information from any individuals, including,
without limitation, any customers, prospective customers, employees and/or other
third parties (collectively “Personal Information”), the Company is and has
been, to the Company’s knowledge, in compliance with all applicable laws in all
relevant jurisdictions, the Company’s privacy policies and the requirements of
any contract or codes of conduct to which the Company is a party. To the
Company’s knowledge, the Company has commercially reasonable physical,
technical, organizational and administrative security measures and policies in
place to protect all Personal Information collected by it or on its behalf from
and against unauthorized access, use and/or disclosure. To the Company’s
knowledge, the Company is and has been in compliance in all material respects
with all laws relating to data loss, theft and breach of security notification
obligations.

 

2.22 Disclosure. The Company has made available to the Purchasers all the
information reasonably available to the Company that the Purchasers have
requested in writing for deciding whether to acquire the Shares. No
representation or warranty of the Company contained in this Agreement, as
qualified by the Disclosure Schedule, and no certificate furnished or to be
furnished to Purchasers at the Closing, and no other information provided to the
Purchasers by the Company in writing in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made. It is understood that this representation is qualified by
the fact that the Company has not delivered to the Purchasers, and has not been
requested to deliver, a private placement or similar memorandum or any written
disclosure of the types of information customarily furnished to purchasers of
securities.

 

11

 

 

3. Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants to the Company, severally and not jointly, that:

 

3.1 Authorization. The Purchaser has full power and authority to enter into the
Transaction Agreements. The Transaction Agreements to which the Purchaser is a
party, when executed and delivered by the Purchaser, will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Investors’ Rights Agreement may be limited by applicable
federal or state securities laws.

 

3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Shares to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares. The Purchaser has not been formed for the specific purpose of acquiring
the Shares.

 

3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Shares with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchasers to rely thereon.

 

3.4 Restricted Securities. The Purchaser understands that the Shares have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Shares are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Shares indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Shares, or the Common Stock into which it may be
converted, for resale except as set forth in the Investors’ Rights Agreement.
The Purchaser further acknowledges that if an exemption from registration or
qualification is available, it may be conditioned on various requirements
including, but not limited to, the time and manner of sale, the holding period
for the Shares, and on requirements relating to the Company which are outside of
the Purchaser’s control, and which the Company is under no obligation and may
not be able to satisfy.

 

12

 

 

3.5 No Public Market. The Purchaser understands that no public market now exists
for the Shares, and that the Company has made no assurances that a public market
will ever exist for the Shares.

 

3.6 Legends. The Purchaser understands that the Shares and any securities issued
in respect of or exchange for the Shares, may be notated with one or all of the
following legends:

 

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

(a) Any legend set forth in, or required by, the other Transaction Agreements.

 

(b) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Shares represented by the certificate, instrument, or
book entry so legended.

 

3.7 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.

 

3.8 Foreign Investors. If the Purchaser is not a United States person (as
defined by Section 7701(a)(30) of the Code), the Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Shares or
any use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Shares, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Shares. The Purchaser’s subscription and payment for
and continued beneficial ownership of the Shares will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

 

3.9 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including, through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Shares.

 

3.10 Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company. The Purchaser
agrees that neither any Purchaser nor the respective controlling Persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the Shares.

 

13

 

 

3.11 Residence. If the Purchaser is an individual, then the Purchaser resides in
the state or province identified in the address of the Purchaser set forth on
Exhibit A; if the Purchaser is a partnership, corporation, limited liability
company or other entity, then the office or offices of the Purchaser in which
its principal place of business is located is identified in the address or
addresses of the Purchaser set forth on Exhibit A.

 

4. Conditions to the Purchasers’ Obligations at Closing. The obligations of each
Purchaser to purchase Shares at the Initial Closing or any subsequent Closing
are subject to the fulfillment, on or before such Closing, of each of the
following conditions, unless otherwise waived:

 

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct as of the Initial
Closing.

 

4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.

 

4.3 Compliance Certificate. The President of the Company shall deliver to the
Purchasers at the Initial Closing a certificate certifying that the conditions
specified in Subsections 4.1 and 4.2 have been fulfilled.

 

4.4 Qualifications; Third Party Consents. All authorizations, approvals or
permits, if any, of any governmental authority or regulatory body of the United
States or of any state that are required in connection with the lawful issuance
and sale of the Shares pursuant to this Agreement shall be obtained and
effective as of such Closing. All other authorizations, approvals, consents and
waivers of third parties that are required to be made or obtained for the
consummation of the transactions contemplated by this Agreement will have been
duly made and obtained without conditions or requirements that are adverse to
the Company or the Purchasers.

 

4.5 Board of Directors. As of the Initial Closing, the authorized size of the
Board shall be seven (7), and the Board shall be comprised of Daron Evans,
Stephen Ash, Moshe Pinto, Paul Mieyal and Arthur Amron, with two (2) seats
remaining initially vacant.

 

4.6 Indemnification Agreement. The Company shall have executed and delivered the
Indemnification Agreements.

 

4.7 Investors’ Rights Agreement. The Company and each Purchaser (other than any
Purchaser relying upon this condition to excuse such Purchaser’s performance
hereunder) shall have executed and delivered the Investors’ Rights Agreement.

 

4.8 Voting Agreement. The Company, each Purchaser (other than the Purchaser
relying upon this condition to excuse such Purchaser’s performance hereunder),
and the other stockholders of the Company named as parties thereto shall have
executed and delivered the Voting Agreement.

 

14

 

 

4.9 Right of First Refusal and Co-Sale Agreement. The Company, each Purchaser
(other than the Purchaser relying upon this condition to excuse such Purchaser’s
performance hereunder), and the other stockholders of the Company named as
parties thereto shall have executed and delivered the Right of First Refusal and
Co-Sale Agreement.

 

4.10 Restated Certificate. The Company shall have filed the Restated Certificate
with the Secretary of State of Delaware on or prior to the Closing, which shall
continue to be in full force and effect as of the Closing.

 

4.11 Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchasers at the Closing a certificate certifying (i) the Bylaws of the
Company, (ii) resolutions of the Board of the Company approving the Transaction
Agreements and the transactions contemplated under the Transaction Agreements,
and (iii) resolutions of the stockholders of the Company approving the Restated
Certificate.

 

4.12 Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to each
Purchaser, and each Purchaser (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested. Such documents may include good standing certificates.

 

5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell Shares to the Purchasers at the Initial Closing or any
subsequent Closing are subject to the fulfillment, on or before the Closing, of
each of the following conditions, unless otherwise waived:

 

5.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all respects as of
such Closing.

 

5.2 Performance. The Purchasers shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by them on or before such
Closing.

 

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Shares
pursuant to this Agreement shall be obtained and effective as of the Closing.

 

5.4 Investors’ Rights Agreement. Each Purchaser shall have executed and
delivered the Investors’ Rights Agreement.

 

5.5 Voting Agreement. Each Purchaser and the other stockholders of the Company
named as parties thereto shall have executed and delivered the Voting Agreement.

 

15

 

 

5.6 Right of First Refusal and Co-Sale Agreement. Each Purchaser and the other
stockholders of the Company named as parties thereto shall have executed and
delivered the Transfer Restriction and Co-Sale Agreement.

 

5.7 Restated Certificate. The Secretary of State of the State of Delaware shall
have filed the Restated Certificate as of such Closing.

 

5.8 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at such Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Company
and its counsel, and the Company (or its counsel) shall have received all such
counterpart original and certified or other copies of such documents as
reasonably requested.

 

6. Indemnification.

 

6.1 Indemnification. The Company shall indemnify each Purchaser (and its general
and limited partners, members, managers and stockholders and their respective
stockholders, officers, directors, managers, members, employees and agents) and
hold each Purchaser (and its general and limited partners, members, managers and
stockholders and their respective stockholders, officers, directors, managers,
members, employees and agents) harmless after the Closing from and against and
in respect of any losses, deficiencies, damages, expenses, liabilities, claims,
assessments and judgments (including, without limitation, any diminution in
value and reasonable costs and attorneys’ fees and other expenses arising out of
any claim, or the defense or investigation thereof, made with respect to any of
the foregoing) (collectively, the “Indemnifiable Expenses”) incurred or suffered
by such Purchaser (or its general or limited partners, members, managers or
stockholders or their respective stockholders, officers, directors, managers,
members, employees or agents) resulting from: (a) any breach of or inaccuracy in
its representations and warranties set forth in Section 2 of this Agreement or
in the other Transaction Agreements, or in any document or instrument
contemplated hereby and thereby, and (b) any breach of or failure to perform any
agreement, covenant or obligation in the Transaction Agreements, or in any
document or instrument contemplated thereby, by the Company. The Company and the
Purchasers agree that in no event shall the Company’s liability with respect to
any Purchaser under this Section 6.1 exceed the aggregate purchase price paid by
such Purchaser for the Shares purchased by such Purchaser pursuant to this
Agreement.

 

6.2 Notifications. At such time as either the Company or the Purchasers seek to
recover Indemnifiable Expenses, the party seeking indemnification shall provide
the other party with information regarding the Indemnifiable Expenses,
including, without limitation, reasonable detail regarding the nature of the
Indemnifiable Expenses and the amount, or an estimate of the amount, of such
Indemnifiable Expenses.

 

16

 

 

6.3 Notice and Defense of Claims. Each party entitled to indemnification under
this Section 6 (the “Indemnified Party”) shall give written notice to the
Company promptly after such party has knowledge of any claim as to which
indemnity may be sought and, in the event of any claim or demand asserted
against an Indemnified Party by a third party, the Indemnified Party shall
permit the Company to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Company, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld, conditioned or delayed), and the Indemnified Party may participate in
such defense at such party’s expense, and provided further that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Company of its obligations under this Section 6 unless such failure to give
notice materially adversely affected the ability of the Indemnifying Party to
defend such claim. The Company, in the defense of any such claim or litigation,
shall not, except with the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed), consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such claim or
litigation. The Indemnified Party shall furnish such information regarding
itself or the claim in question as the Company may reasonably request in writing
and as shall be reasonably required in connection with the defense of any such
claim and any litigation resulting therefrom. The Company shall not be liable
for any judgment or settlement effected without the Company’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed).

 

7. Miscellaneous.

 

7.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the
Purchasers or the Company.

 

7.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

7.3 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
General Corporation Law of the State of Delaware to the extent applicable, and
to the extent the General Corporation Law of the State of Delaware is not
applicable, the laws of the State of Delaware, without regard to conflict of law
principles that would result in the application of any law other than such laws.

 

7.4 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.

 

17

 

 

7.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

7.6 Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt, or (a) personal delivery to the party to be notified,
(b) when sent, if sent by electronic mail or facsimile during normal business
hours of the recipient, and if not sent during normal business hours, then on
the recipient’s next Business Day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) Business Day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next Business Day delivery, with written
verification of receipt. All communications shall be sent to the respective
parties at their address as set forth on the signature page or Exhibit A, or to
such e-mail address, facsimile number or address as subsequently modified by
written notice given in accordance with this Subsection 7.6. If notice is given
to the Company, a copy (which shall not constitute notice) shall also be sent to
Fredrikson & Byron, P.A., 200 South Sixth Street, Suite 4000, Minneapolis,
Minnesota 55402-1425, Email: cmelsha@fredlaw.com, Attn: Christopher J. Melsha,
Esq.

 

7.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. Each Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
each Purchaser or any of its officers, employees or representatives is
responsible. The Company agrees to indemnify and hold harmless each Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.

 

7.8 Attorneys’ Fees. If any action at law or in equity (including, arbitration)
is necessary to enforce or interpret the terms of any of the Transaction
Agreements, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.

 

7.9 Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived only by a written instrument signed by the Company, and (i)
the holders of at least a majority of the then-outstanding Shares, or (ii) for
an amendment, termination or waiver effected prior to the Initial Closing,
Purchasers obligated to purchase a majority of the Shares to be issued at the
Initial Closing. Any amendment or waiver effected in accordance with this
Subsection 7.10 shall be binding upon the Purchasers and each transferee of the
Shares (or the Common Stock issuable upon conversion thereof), each future
holder of all such securities, and the Company. A waiver, modification or
amendment of this Agreement by a party shall only be effective if (a) it is in
writing and signed by applicable party(ies), as set forth in this Section 7.9,
(b) it specifically refers to this Agreement, and (c) it specifically states
that the party or parties, as the case may be, is waiving, modifying or amending
its rights hereunder. Any such amendment, modification or waiver shall be
effective only in the specific instance and for the specific purpose for which
it was given.

 

18

 

 

7.10 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.

 

7.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 

7.12 Entire Agreement. This Agreement (including the Exhibits hereto), the
Restated Certificate and the other Transaction Agreements constitute the full
and entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.

 

7.13 Dispute Resolution; Waiver of Jury Trial.

 

(a) The parties (i) hereby irrevocably and unconditionally submit and consent to
the jurisdiction of the state courts of New York and to the jurisdiction of the
United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement, (ii) agree not to commence any suit, action or other proceeding
arising out of or based upon this Agreement except in the state courts of New
York or the United States District Court for the Southern District of New York
and (iii) hereby waive, and agree not to assert, by way of motion, as a defense,
or otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this Agreement or the subject matter
hereof may not be enforced in or by such court. The prevailing party shall be
entitled to reasonable attorney’s fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

19

 

 

(b) WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS, THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL

 

7.14 Waiver of Conflict of Interest. Each Purchaser and the Company is aware
that Fredrikson & Byron, P.A. (“F&B”) may have previously performed and may
continue to perform certain legal services for certain of the Purchasers in
matters unrelated to F&B’s representation of the Company. In connection with its
Purchaser representation, F&B may have obtained confidential information of such
Purchasers that could be material to F&B’s representation of the Company in
connection with negotiation, execution and performance of this Agreement. In
addition, an affiliate of F&B, may be investing as a Purchaser under the terms
of this Agreement. By signing this Agreement, each Purchaser and the Company
hereby acknowledges that the terms of this Agreement were negotiated between the
Purchasers and the Company and are fair and reasonable and waives any potential
conflict of interest arising out of such representation (including any future
representation of such parties) or such possession of confidential information
and consents to the investment by such affiliate of F&B. Each Purchaser and the
Company further represents that it has had the opportunity to be, or has been,
represented by independent counsel in giving the waivers contained in this
Section 7.14.

 

[SIGNATURE PAGE FOLLOWS]

  

20

 

 

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

  SPECIALTY RENAL PRODUCTS, INC.         By: /s/ Daron Evans   Name: Daron Evans
  Title: President and Chief Executive Officer         Address: 380 Lackawanna
Place     South Orange, NJ 07079   Email: daron@nephros.com

 



Signature Page to Stock Purchase Agreement

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Series A Preferred Stock
Purchase Agreement as of the date first written above.

 

  PURCHASERS:         By:                  

 

Signature Page to Stock Purchase Agreement

 

 

 

 

EXHIBITS

 

Exhibit A - SCHEDULE OF PURCHASERS     Exhibit B - FORM OF AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION     Exhibit C - DISCLOSURE SCHEDULE     Exhibit D -
FORM OF INDEMNIFICATION AGREEMENT     Exhibit E - FORM OF INVESTORS’ RIGHTS
AGREEMENT     Exhibit F - FORM OF VOTING AGREEMENT     Exhibit G - FORM OF RIGHT
OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

 

 

 

EXHIBIT A

 

SCHEDULE OF PURCHASERS

 

 

 

 

EXHIBIT B

 

FORM OF AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

 

 

 

 

EXHIBIT C

 

DISCLOSURE SCHEDULE

 

This Disclosure Schedule is made and given pursuant to Section 2 of the Series A
Preferred Stock Purchase Agreement, dated as of September 5, 2018 (the
“Agreement”), between Specialty Renal Products, Inc. (the “Company”) and the
Purchasers listed on Exhibit A thereto. All capitalized terms used but not
defined herein shall have the meanings as defined in the Agreement, unless
otherwise provided. The section numbers below correspond to the section numbers
of the representations and warranties in the Agreement; provided, however, that
any information disclosed herein under any section number shall be deemed to be
disclosed and incorporated into any other section number under the Agreement
where such disclosure would be appropriate and such appropriateness is
reasonably apparent from the face of such disclosure. Nothing in this Disclosure
Schedule is intended to broaden the scope of any representation or warranty
contained in the Agreement or to create any covenant. Inclusion of any item in
this Disclosure Schedule (1) does not represent a determination that such item
is material or establish a standard of materiality, (2) does not represent a
determination that such item did not arise in the ordinary course of business,
(3) does not represent a determination that the transactions contemplated by the
Agreement require the consent of third parties, and (4) shall not constitute, or
be deemed to be, an admission to any third party concerning such item. This
Disclosure Schedule includes brief descriptions or summaries of certain
agreements and instruments, copies of which are available upon reasonable
request. Such descriptions do not purport to be comprehensive, and are qualified
in their entirety by reference to the text of the documents described, true and
complete copies of which have been provided to the Purchasers or their
respective counsel.

 

 

 

 

EXHIBIT D

 

FORM OF INDEMNIFICATION AGREEMENT

 

 

 

 

EXHIBIT E

 

FORM OF INVESTORS’ RIGHTS AGREEMENT

 

 

 

 

Exhibit F

 

FORM OF VOTING AGREEMENT

 

 

 

 

Exhibit F

 

FORM OF RIGHT OF FIRST REFUSAL AND CO-SALE AGREEMENT

 

 

 

